Citation Nr: 1447886	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-05 861	)	DATE
	)

	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to service connection for a claimed headache disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In August 2012, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records contained in both Virtual VA and VBMS. 

In light of the present procedural posture of the previously denied claim of service connection for a cervical spine disorder, the Board is obligated to remand that matter for further development and adjudication, to include possibly the issuance of a Statement of the Case (SOC).  See 38 U.S.C.A. § 7105 (filing of Notice of Disagreement and appeal); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Further action as to the other issue of service connection for a headache disorder to include on a secondary basis must be deferred at this time, and the matter is also being remanded to the Agency of Original Jurisdiction (AOJ) for due process reasons. 



REMAND 

As indicated, the Board finds that it is obligated to remand the claim of service connection for cervical stenosis for further development and adjudication, to include issuance of SOC.  

The RO denied the claim of service connection for a cervical spine disorder in a rating decision dated in January 2013.  

In a September 2013 rating decision, the RO again addressed the matter of service connection for a cervical spine disorder.  The RO determined at that time that submitted congressional correspondence dated in May 2013 did not constitute new and material evidence sufficient to reopen the previously denied claim.  

However, on review of the electronic record, the Board is unable to find a copy of that document for the purpose of review as to whether it may be construed to be a Notice of Disagreement (NOD) with the initial rating decision in January 2013.  

If this statement may be construed to be a timely NOD, the AOJ is required to issue a SOC that addresses this matter.

When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).   

The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.  

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

A submitted private medical opinion states that the Veteran suffers from cervical stenosis and has a history of significant back and neck injuries during service.  

These records along with the Veteran's lay statements suggest that the current cervical stenosis may be associated with an injury sustained in service.  

During the recent hearing, the Veteran provided testimony that he injured his cervical spine at the same time during service when he incurred his service-connected lumbar strain.

Finally, to the extent that the Veteran's August 2012 testimony asserted that his claimed headaches were secondary to a cervical spine disorder, the matter is "inextricably intertwined" with the claim of service connection for cervical spine disability.  

Issues are considered inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Thus, in light of these circumstances, appellate handling of claim of service connection for headaches must be deferred pending adjudication of the underlying matter.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain a copy of the May 2013 congressional correspondence identified in the September 2013 rating decision for review as to whether that document or other submitted statement may be construed to have been an NOD as to the January 2013 rating decision that denied the claim of service connection for a cervical spine disorder.   

2.  After the requested action has been completed to the extent possible, the AOJ should adjudicate the matter of whether a timely NOD had been submitted as to the January 2013 rating decision that denied the claim of service connection for a cervical spine disorder.  All appropriate procedural action then should be accomplished if this matter is returned to the Board for the purpose of appellate review.  

3.  After completing any indicated development as to the claim already pending on appeal, the AOJ should readjudicate that matter in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afforded them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



